Citation Nr: 0332127	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had active service from September 1968 to March 
1972.  Service in Vietnam is indicated by the evidence of 
record.  

In April 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In an August 
2000 rating decision, the RO denied the claim.  In February 
2001, the veteran disagreed with the August 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in January 2002.  

The veteran presented personal testimony before a RO Hearing 
Officer in April 2002.

Issues not on appeal

In the August 2000 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for a 
skin rash, diabetes, tinnitus and hearing loss.  In a 
November 2002 rating decision, the RO denied a claim of 
entitlement to service connection for coronary artery 
disease.  To the Board's knowledge, the veteran has not 
disagreed with those denials.  Accordingly, those issues are 
not within the Board's jurisdiction and they will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA.

With respect to the matter of service connection for diabetes 
mellitus, as discussed above, in February 2001 the veteran's 
representative submitted a notice of disagreement as to the 
denial of service connection for PTSD.  In a second 
paragraph, the representative stated that the veteran also 
requested reconsideration of entitlement to service 
connection for diabetes.  The RO sent a letter notifying the 
veteran of evidence necessary to substantiate the claim.  It 
does not appear that the veteran responded to that letter, 
nor does it appear that the diabetes claim was re-
adjudicated.  

After having carefully reviewed the February 2001 
communication to the RO, the Board does not believe that it 
constitutes a notice of disagreement as to the August 2000 
denial of service connection for diabetes mellitus.  
Specifically, no disagreement was expressed with that 
decision; rather, the veteran through his representative 
indicated that he wished the claim to be re-adjudicated.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  The veteran has 
not subsequently raided the matter of his entitlement to 
service connection for diabetes.  
That issue is accordingly referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors.

2.  During his service, the veteran was not engaged in combat 
with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.




CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for PTSD by finding that the claim was not 
well grounded.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in a November 2001 rating decision, 
the RO denied service connection for PTSD based on the 
substantive merits of the claim.  Thus, any procedural defect 
contained in past RO adjudications which applied the now 
obsolete well groundedness standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2000 and November 2001 rating decisions, by the 
November 2001 statement of the case (SOC), and by the January 
2003 supplemental statement of the case (SSOC) of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.

More significantly, a letter was sent to the veteran in 
February 2001, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the February 2001 letter and also by 
means of an attachment to the January 2003 SSOC as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  Those documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The SSOC attachment did not include a time limit of 
60 days, but correctly informed the veteran that he had one 
year from the date of initial notification.  The one-year 
period has now expired. 

The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  In this case, 
the documents sent to the veteran expressly notified him that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was notified properly of his statutory rights.

Moreover, in PVA, the Federal Circuit's concern was a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the various 
statement/supplemental statements of the case and the 90-days 
notice of transfer of the claims file to the Board that he 
had more time to submit evidence.  And presently, no 
additional evidence appears to be forthcoming more than a 
year after he was furnished the formal VCAA-notice letter in 
February 2001.  Since this claimant has, as a matter of fact, 
been provided at least one year to submit evidence after the 
VCAA notification, and it is clear that he has nothing 
further to submit, the adjudication of his claims by the 
Board at this time will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified treatment at 
Indianapolis Psychiatric Associates in April 2001.  The RO 
requested and obtained those records in May 2001.  The 
veteran has submitted additional evidence in February 2001, 
April 2002 and June 2002.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The Board notes that the veteran has not been afforded a VA 
mental disorders examination.  However, as will be discussed 
below, a current diagnosis of PTSD is conceded, and the 
outcome of this case hinges on a determination as to what 
happened, or did not happen, in service.  In the absence of 
corroborated stressors, referral of this case for a VA 
examination or opinion as to the etiology of the veteran's 
claimed PTSD would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  Any medical opinion which would establish a 
link between a current psychiatric diagnosis and an 
unverified incident of service would necessarily be based 
solely on the veteran's uncorroborated assertions.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In short, in the absence of a corroborated in-service 
incident upon which a medical examiner could base a 
psychiatric diagnosis of PTSD, any such opinion would not aid 
the Board in its decision or benefit the veteran.  Under the 
circumstances presented in this case, a remand for such 
examination and opinion would serve no useful purpose because 
such examination is not "necessary".  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 USCA § 5103A(a)(2). 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing.  The veteran presented 
personal testimony before a RO Hearing Officer in April 2002.  
The transcript is of record.  The veteran's  representative 
has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence of an in-service 
stressor; and (3) medical evidence of a causal nexus between 
PTSD and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003); Moreau, supra.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (3) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).

As noted above, with regard to the second PTSD criterion, the 
evidence necessary to establish that a stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).    

The evidence of record shows that the veteran served in 
Vietnam from April 1970 to April 1971.  There is no evidence 
of awards or decorations indicative of combat.  
Although the veteran was awarded the National Defense Service 
Medal, such was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974.  
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal awarded to the veteran was also awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam. Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it, too, is not 
determinative of combat participation.  See Army Regulation 
672-5-1, 28.  

The Board notes that the veteran's military occupational 
specialty was a translator/interpreter.  This by itself 
neither proves nor disproves participation in actual combat.    

Most significantly, the stressors reported by the veteran 
himself do not involve combat participation.  In an October 
2000 therapy report, the veteran stated that he never saw 
combat but experienced trauma and was in a combat zone.  
However, section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

As the record provides no persuasive evidence, including the 
veteran's statements, that the veteran himself engaged in 
combat with the enemy, the Board concludes that an 
approximate balance of the evidence as to this issue has not 
been reached and that combat status has not been demonstrated 
in this case.  

Because it has not been shown that the veteran engaged in 
combat, the law requires that his claimed stressors be 
corroborated by evidence other than the veteran's lay 
testimony or the diagnosis of PTSD.

In his April 2002 opinion, the veteran's counselor, C.R.L., a 
licensed social worker, found that the veteran had PTSD based 
on stressors which included being exposed to the threat of 
death in his work as a translator; seeing Vietnamese and 
American dead and wounded; and visiting his cousin in a 
hospital at Da Nang Airbase.  

The veteran described these stressors and others in an April 
2001 stressor statement.  He also discussed his stressors in 
a statement accompanying his substantive appeal and during 
his April 2002 hearing.  The veteran specifically contended 
that he visited his cousin in a hospital in Vietnam.  He 
described seeing his cousin and other patients, some of whom 
had limbs amputated, as a "gut-wrenching experience".  
During a second visit, the veteran reportedly took his cousin 
for a walk and a bolt of lightning struck nearby.  The 
veteran stated that his cousin's fear was transmitted to him 
and has scarred him for life.  

The veteran also described an incident where he visited a 
fire support base with a soldier from the Army of the 
Republic of Vietnam, for whom he was responsible.  A nearby 
village was hit and the veteran heard the explosion and went 
outside to investigate.  The Vietnamese soldier followed him 
out without the veteran realizing, and when he became aware 
of it, he was afraid for the soldier's safety.  

In addition, the veteran stated that his job as a translator 
forced him to do things which resulted in Vietnamese being 
killed, and this brought on a moral dilemma.  The veteran 
described intercepting enemy messages and reporting the enemy 
positions and enemy plans.  He stated that, in one instance, 
he later received feedback indicating that his intercepts 
resulted in the deaths of the enemy.  

The Board finds that none of these stressors has been 
corroborated by any outside source.  Only the veteran's 
statements and the April 2002 opinion of C.R.L. and a 
November 2000 psychological assessment support the veteran's 
account of these events.  The veteran's lay testimony alone 
is not enough to establish the occurrence of the alleged 
stressors.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.  In such cases, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's testimony.  See Doran, 6 Vet. 
App. at 289.  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  
See Moreau at 395-396 (1996); Cohen, 10 Vet. App. at 142.

In addition to the above stressors, the veteran also contends 
that a classmate of his was killed in Vietnam.  In his 
substantive appeal, the veteran stated that the death of R.H. 
was like losing a brother.  The veteran claims that he 
learned of R.H.'s death through classified sources and had to 
keep the information from R.H.'s wife.  According to the 
veteran, this caused an internal struggle with his sense of 
right and wrong.  

It appears that R.H. attended training with the veteran.  
R.H.'s name is listed along with the veteran's in an August 
1969 document showing participants in an M16 qualification 
course.  Nor does the Board contest that R.H. was killed.  
The veteran submitted a printout of an internet page showing 
that R.H. was killed in Vietnam in March 1971, during the 
veteran's tour of duty in Vietnam.  However, these documents 
do not address the heart of the veteran's contention, that 
the veteran had a close relationship with R.H. and that he 
was forced to keep the fact of his death secret from R.H.'s 
wife.  In fact, the documents noted do not necessarily 
establish that the veteran and R.H. even knew one another.  
The evidence contains no letters between the veteran and 
R.H., no correspondence with third parties referring to R.H., 
and no statements from fellow service members, friends, 
relatives or others who might have known of a close 
relationship between the veteran and R.H.  

With respect to the general statement of C.R.L. that the 
veteran was constantly exposed to the threat of death and 
that he saw many Vietnamese and American dead and wounded, 
again, there is nothing to corroborate this assertion.  The 
veteran's service records do not contain any documentation to 
support such constant exposure to death, and the veteran has 
not submitted any other evidence of such exposure beyond his 
own contentions.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the veteran.  Establishment 
of such stressors is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



